 

Exhibit 10.1

 



LOCK-UP AGREEMENT

 

THIS LOCK-UP AGREEMENT (the “Agreement”) is entered into as of September ___,
2018, by and between the undersigned Shareholder and Zev Ventures Incorporated,
a Nevada corporation (the “Company”), with a corporate address of 396 Washington
Street, Suite 272, Wellesley, MA 02481;

 

WHEREAS, the Company intends to enter into an Agreement and Plan of Merger and
Reorganization (“Merger Agreement”) with Ondas Networks Inc., a Delaware
corporation (“Ondas”) whereby the Company will acquire 100% of the issued and
outstanding shares of common stock of Ondas in exchange for the issuance of
shares of the Company’s common stock, $0.0001 par value (“Common Stock”)
equaling approximately 25,000,000 shares in the aggregate (the “Transaction”);
and

 

WHEREAS, upon the Effective Date of the Transaction, the Company will change its
name to Ondas Holdings Inc. and Ondas will be its wholly owned subsidiary.

 

WHEREAS, the Merger Agreement will provide for the approval of the 2018 Stock
Incentive Plan (the “Plan”) to provide a means through which the Company may
attract and retain key personnel and provide a means whereby current and
prospective directors, officers, employees, consultants and advisors of the
Company can acquire and maintain an equity interest in the Company; and

 

WHEREAS, pursuant to the Merger Agreement, and as a condition to closing the
transactions contemplated thereby, the Shareholder will enter into this
Agreement, which, among other things, will restrict the sale, assignment,
transfer, encumbrance or other disposition of the shares of Common Stock to be
issued pursuant to the Merger Agreement, or Common Stock to be issued in the
future upon the exercise of any equity interest under the Plan (the “Company
Securities”); and

 

WHEREAS, the parties hereto desire to restrict the sale, assignment, transfer,
encumbrance or other disposition of the Company Securities and obligations in
respect thereof as hereinafter provided.

 

NOW THEREFORE, in consideration of the premises and of the terms and conditions
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1.            LOCK-UP OF SECURITIES.

 

(a)           Shareholder agrees that from the date of the Closing of the Merger
Agreement (the “Effective Date”) until twelve (12) months after the Effective
Date (the “Lock-Up Period”), the Shareholder will not make or cause any sale,
assignment, transfer, or encumbrance, or establish a short position or other
transaction with a purpose to hedge or dispose of the Company Securities that
the Shareholder owns or has the power to control the disposition of, either of
record or beneficially. After the completion of the Lock-Up Period, the
Shareholder agrees to not sell, assign, transfer, encumber, or establish a short
position or otherwise hedge or dispose of more than five percent (5%) of the
respective Company Securities owned by Shareholder per each rolling ninety (90)
day period beginning with the Shareholder’s first transfer of Company Securities
after the termination of the Lock-Up Period and continuing until the date that
is twenty-four (24) months from the Effective Date (the “Dribble Out Period”).
Upon the completion of the Dribble Out Period, this Agreement will terminate and
Shareholder will be free to transfer or dispose of the Company Securities
without limitation, except that all such transfers or dispositions shall be in
compliance with applicable Securities Laws as described in Section 3 below.
Notwithstanding anything to the contrary in this Section 1(a), the Shareholder
may assign, distribute or transfer the Company Securities to any of the
Shareholder’s affiliates, any entity that is controlled by, controls or is under
common control with the Shareholder and any investment fund or other entity
controlled or managed by the Shareholder; provided, that in the case of any such
assignment, distribution or transfer, the assignee, distributee and transferee
shall execute and deliver to the Company a lock−up agreement in the form of this
Agreement.

 



 

 

 

(b)           Notwithstanding the foregoing, the restrictions set forth in
Section 1(a) above shall not apply (A) in the event that a change of control of
the Company occurs after the Effective Date or (B) to transfers or dispositions
(i) if the undersigned is not a natural person, to its equity holders, (ii) to
the immediate family members of the undersigned or its equity holders, (iii) a
family trust, foundation or partnership created for the exclusive benefit of the
undersigned, its equity holders or any of their respective immediate family
members, (iv) a charitable foundation controlled by the undersigned, its equity
holders or their respective immediate family members as a bona fide gift or
gifts, (v) to any trust for the direct or indirect benefit of the undersigned or
the immediate family of the undersigned, (vi) transfers or dispositions of
shares of Common Stock by will, other testamentary document or intestate
succession to the legal representative, heir, beneficiary or a member of the
immediate family of the undersigned, (vii) consummated in a private transaction
among the Shareholder and the transferee wherein the Company Securities
transferred are not sold or otherwise disposed on the market or exchange in
which the Company’s Common Stock is listed, or (viii) approved in writing by the
Company’s Board of Directors (a “Release”) prior to such transfer or
disposition, which such approval shall be in the sole discretion of the Board of
Directors except that such approval will not be unreasonably withheld so long as
the Board of Directors determines that such transfer or disposition will not
significantly harm or damage the Company’s trading or market value, provided
that in each such case that the transferee thereof agrees to be bound by the
restrictions set forth herein. For purposes of this Agreement, a “change of
control” shall mean any event whereby any person or entity gains or purchases
more than fifty percent (50%) of the voting securities of the Company and
“immediate family” shall mean any relationship by blood, marriage or adoption,
not more remote than first cousin. Notwithstanding the foregoing, in the event
of a Release, in full or in part, of an officer, director or beneficial owner of
5% or more of the Company Securities (a “Triggering Release”), then the
undersigned shall be automatically released to the same extent with respect to
the same percentage of the Company Securities of the undersigned as the
percentage of Company Securities being released in the Triggering Release. In
the event of a Triggering Release, the Company shall notify the undersigned
within two (2) business days of such Triggering Release.

 

(c)           During the Lock-Up Period, Shareholder hereby authorizes the
Company to cause any transfer agent for the Company Securities subject to this
Lock-Up Agreement to decline to transfer, and to note stop transfer restrictions
on the stock register and other records relating to the Company Securities,
subject to this Agreement for which the Shareholder is the record holder and, in
the case of Company Securities subject to this Lock-Up Agreement for which the
Shareholder is the beneficial owner but not the record holder, agrees during the
Lock-Up Period to cause the record holder to cause the relevant transfer agent
to decline to transfer, and to note stop transfer restrictions on the stock
register and other records relating to the Company Securities subject to this
Lock-Up Agreement, if such transfer would constitute a violation or breach of
this Agreement.

 

2.           TRANSFER; SUCCESSOR AND ASSIGNS.

 

The terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties. As provided
above, any transfer (not limited to, but including any hypothecation) of stock
shall require the transferee to execute a Lock-Up Agreement in accordance with
the same terms set forth herein. Nothing in this Agreement, expressed or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

2 

 

 

3.            COMPLIANCE WITH SECURITIES LAWS.

 

Shareholder shall not at any time during or following the Dribble Out Period
make any transfer, except (i) transfers pursuant to an effective registration
statement under the Securities Act, (ii) transfers pursuant to the provisions of
Rule 144, or (iii) if such Shareholder shall have furnished the Company with an
opinion of counsel, if reasonably requested by the Company, which opinion and
counsel shall be reasonably satisfactory to the Company, to the effect that the
transfer is otherwise exempt from registration under the Securities Act and that
the transfer otherwise complies with the terms of this Agreement.

 

4.            OTHER RESTRICTIONS.

 

(a)         Legends. The Shareholder hereby agrees that each outstanding
certificate representing shares of Common Stock issued to Shareholder during the
Lock-Up Period and Dribble Out Period, and all shares issued in book entry form,
shall bear legends reading substantially as follows:

 

(i)THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN
MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT.

 

(ii)THE SALE OR TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS
SUBJECT TO THE TERMS AND CONDITIONS OF A LOCK-UP AGREEMENT DATED [____], 2018,
BETWEEN THE COMPANY AND THE STOCKHOLDER LISTED ON THE FACE HEREOF. A COPY OF
SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE
PROVIDED TO THE HOLDER HEREOF UPON REQUEST. NO TRANSFER OF SUCH SECURITIES WILL
BE MADE ON THE BOOKS OF THE ISSUER UNLESS ACCOMPANIED BY EVIDENCE OF COMPLIANCE
WITH THE TERMS OF SUCH LOCK-UP AGREEMENT.

 

(b)          Termination of Restrictive Legends. The restrictions referred to in
Section 4(a)(i) shall cease and terminate as to any particular shares (i) when,
in the opinion of counsel for the Company, such restriction is no longer
required in order to assure compliance with the Securities Act or (ii) when such
shares shall have been transferred in a Rule 144 transfer or effectively
registered under the Securities Act. The restrictions referred to in Section
4(a)(ii) shall cease and terminate at the end of the Dribble Out Period.
Whenever such restrictions shall cease and terminate as to any shares,
Shareholder shall be entitled to receive from the Company, in exchange for such
legended certificates, without expense (other than applicable transfer fees and
taxes, if any, if such unlegended shares are being delivered and transferred to
any person other than the registered holder thereof), new certificates for a
like number of shares not bearing the relevant legend(s) set forth in Section
4(a). The Company may request from Shareholder a certificate or an opinion of
counsel of Shareholder with respect to any relevant matters in connection with
the removal of the legend(s) set forth in Section 4(a)(i) from Shareholder’s
stock certificates, which certificate or opinion of counsel will be reasonably
satisfactory to the Company.

 



3 

 

 

(c)           Copy of Agreement. A copy of this Agreement shall be filed with
the corporate secretary of the Company, shall be kept with the records of the
Company and shall be made available for inspection by any shareholder of the
Company. In addition, a copy of this Agreement shall be filed with the Company’s
transfer agent of record.

 

(d)          Recordation. The Company shall not record upon its books any
transfer to any person except transfers in accordance with this Agreement.

 

5.            NO OTHER RIGHTS

 

The Shareholder understands and agrees that the Company is under no obligation
to register the sale, transfer or other disposition of Shareholder’s Company
Securities under the Securities Act or to take any other action necessary in
order to make compliance with an exemption from such registration available.

 

6.            SPECIFIC PERFORMANCE

 

Shareholder acknowledges that there would be no adequate remedy at law if the
Shareholder fails to perform any of its obligations hereunder, and accordingly
agrees that the Company, in addition to any other remedy to which it may be
entitled at law or in equity, shall be entitled to compel specific performance
of the obligations of the Shareholder under this Agreement in accordance with
the terms and conditions of this Agreement. Any remedy under this Section 6 is
subject to certain equitable defenses and to the discretion of the court before
which any proceedings therefor may be brought.

 

7.            NOTICES.

 

All notices, statements, instructions or other documents required to be given
hereunder shall be in writing and shall be given either personally or by mailing
the same in a sealed envelope, first-class mail, postage prepaid and either
certified or registered, return receipt requested, or by telecopy, and shall be
addressed to the Company at its principal offices and to Shareholder at the
respective addresses furnished to the Company by Shareholder.

 

8.            SUCCESSORS AND ASSIGNS.

 

This Agreement shall be binding upon and shall inure to the benefit of the
parties and their respective successors and assigns.

 

9.            RECAPITALIZATIONS AND EXCHANGES AFFECTING SHARES.

 

Except as otherwise provided in Section 1(b)(A) above, the provisions of this
Agreement shall apply, to the full extent set forth herein with respect to the
Company Securities, and to any and all shares of capital stock or equity
securities of the Company which may be issued by reason of any stock dividend,
stock split, reverse stock split, combination, recapitalization,
reclassification or otherwise.

 

10.         GOVERNING LAW.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada.

 

4 

 

11.          COUNTERPARTS.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

12.          ATTORNEYS’ FEES.

 

If any action at law or in equity (including arbitration) is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled as determined
by such court, equity or arbitration proceeding.

 

13.          AMENDMENTS AND WAIVERS.

 

Any term of this Agreement may be amended with the written consent of the
Company and the Shareholder. No delay or failure on the part of the Company in
exercising any power or right under this Agreement shall operate as a waiver of
any power or right. The Board of Directors of the Company may amend the terms
and conditions of this Agreement or the term of the Lock-Up Period. In such
event, the Company shall amend the terms and conditions of this Agreement or the
term of the Lock-Up Period or Dribble Out Period on a pro-rata basis for each
Shareholder that is subject to this Agreement at any time so long as the Board
reasonably determines that any such Amendment is in the best interests of the
Company. Notwithstanding the foregoing, any amendment to this Agreement or the
Lock-Up Period shall in no way mean or be construed as the amendment,
modification or waiver of any other lock-up agreement to which the Company is a
party.

 

14.          SEVERABILITY.

 

If one or more provisions of this Agreement are held to be unenforceable under
applicable law, portions of such provisions, or such provisions in their
entirety, to the extent necessary, shall be severed from this Agreement and the
balance of the Agreement shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms.

 

15.          DELAYS OR OMISSIONS.

 

No delay or omission to exercise any right, power or remedy accruing to any
party to this Agreement, upon any breach or default of the other party to this
Agreement shall impair any such right, power or remedy of such holder nor shall
it be construed to be a waiver of any such breach or default, or an acquiescence
therein, or of any similar breach or default thereafter occurring; nor shall any
waiver of any breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party to this Agreement of
any breach or default under this Agreement, or any waiver on the part of any
party of any provisions or conditions of this Agreement, must be in writing and
shall be effective only to the extent specifically set forth in such writing.
All remedies, either under this Agreement or by law or otherwise afforded to any
holder shall be cumulative and not alternative.

 

16.          ENTIRE AGREEMENT.

 

This Agreement and the documents referred to herein constitute the entire
agreement between the parties hereto pertaining to the subject matter hereof,
and any and all other written or oral agreements existing between the parties
hereto are expressly canceled.

 

(Signature page follows.)

 



5 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written. 



 

  COMPANY:         ZEV VENTURES INCORPORATED         By:       Eric Brock    
Chief Executive Officer         SHAREHOLDER:      

 



  Name:  

 

  Address:              

 



6 

